Citation Nr: 0835444	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-37 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. White, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980, with a prior period of active duty for training from 
May 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.  Thereafter, the claims file was 
transferred back to the veteran's local RO in Louisville, 
Kentucky.

The reopened claim of entitlement to service connection for a 
back disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


FINDINGS OF FACT

1.  In an unappealed January 1985 rating decision (veteran 
was notified on January 17, 1985), the RO denied the 
veteran's original claim of entitlement to service connection 
for a back disability on the basis of there being no evidence 
to show any current chronic back disability as a residual of 
muscle strain in service.

2.  Evidence added to the record since the January 1985 
rating decision is new, and raises a reasonable possibility 
of substantiating the claim for service connection for a back 
disability.




CONCLUSIONS OF LAW

1.  The RO's January 1985 rating decision which denied 
service connection for a back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received since the 
January 1985 rating decision and the veteran's claim for 
service connection for a back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

With regard to this claim, VA sent a letter dated August 2003 
to the veteran which informed her of what evidence was 
required to substantiate her claim and of her and VA's 
respective duties for obtaining evidence.  The August 2003 
letter also referenced the previous final denial of the claim 
for service connection for a back disability and noted that 
the service connection claim was denied because the evidence 
did not show a continuing disability.

The Board notes that the claims file does not contain a 
letter informing the veteran that a disability rating and 
effective date would be assigned in the event of an award of 
benefits sought.  This omission, however, is not prejudicial 
to the veteran here because the veteran's claim to reopen is 
denied in the instant decision.  As no disability rating or 
effective date will be assigned by the Board, there can be no 
prejudice to the veteran under the holding in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  VCAA notice in this case was accomplished prior to 
the initial AOJ adjudication denying the claim, and therefore 
VA has complied with the express requirements of the law as 
found by the Court in Pelegrini.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and her reports of 
post-service VA and private treatment and assessment.  
Additionally, the claims file contains the veteran's 
statements in support of her claim.  The Board has carefully 
reviewed her statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.



New and material evidence

Service connection may be granted for disability resulting  
from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  For a showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection for certain specified diseases may be granted if 
the disease becomes manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  In the January 2004 
rating decision, the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted.  The 
question of whether new and material evidence has been 
received must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it on a de novo basis.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, however, that is where the 
analysis must end.

The Board notes that VA promulgated amended regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  There was a new provision, 38 C.F.R. 
§ 3.156(a), which redefines "new and material evidence."  
This provision is applicable only for claims filed on or 
after August 29, 2001.  The veteran's claim to reopen the 
service connection claim in question here was received in 
February 2003.  As such, the amended provision is for 
application in this case and is set forth below.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for her claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, a January 1985 rating decision by the 
Louisville RO denied the veteran's claim of entitlement to 
service connection for a back disability based on a finding 
that there was no evidence showing any current chronic back 
disability as a residual of muscle strain in service.  The 
veteran was notified of the January 1985 rating decision in a 
letter dated January 17, 1985.  The appellant did not perfect 
an appeal of this decision, and it therefore became final.  
38 U.S.C.A. § 7105.

The evidence of record at the time of the most recent final 
denial, in January 1985, consists of service treatment 
records which disclose that the veteran sought treatment for 
her back three times while in service.  Initially, the report 
of her medical enlistment examination, dated in January 1975, 
notes a clinically normal spine.  The veteran did not report 
complaints of back pain on the concurrent report of medical 
history.  In June 1975 the veteran complained of lower back 
problems enduring about one week and muscle tenderness was 
noted on examination.  Subsequently, in a February 1976 
examination for enlistment onto active duty, normal findings 
were noted with regard to the veteran's spine.  No complaints 
of back pain were noted on the report of medical history 
concurrent with this examination either.  In June 1976 the 
veteran complained of mild back pain enduring two days which 
had its onset after she was lifting boxes.  The impression at 
that time was muscle strain.  In January 1980 a several month 
history of lower back pain was noted with no history of a 
specific injury.  Pain was noted in the L5-S1 midline area.  
Active range of motion was within normal limits, but passive 
range of motion was diminished upon rotation at the L5-S1 
level.  No anatomical abnormalities were noted, with the 
exception of slightly increased lordosis.  Straight leg raise 
testing was negative and deep tendon reflexes at the knees 
and ankles were 1+ bilaterally.  No strength deficit was 
found, and an impression of mechanical back pain secondary to 
L5-S1 loss of motion was noted.  A report of the veteran's 
clinical separation examination is not of record.

The evidence added to the record subsequent to the last final 
denial, in January 1985, includes VA treatment and 
examination reports, reports from a private chiropractor, and 
several lay statements.  Reports of VA treatment pertaining 
to the veteran's back range from June 1999 to September 2005.  
These reports contain a diagnosis of degenerative joint 
disease of the thoracic spine and note a history of 
degenerative disc disease of the thoracic spine and/or a back 
injury not otherwise specified.  However, the records of VA 
treatment also include various lumbosacral and thoracic spine 
X-rays between March 1994 and August 2004 all of which show 
normal or essentially normal findings.  Bone density tests 
were performed in February 2003 and October 2004, and showed 
lumbosacral osteoporosis with high risk of fracture.  Some of 
the reports note that the veteran indicated a history of an 
in-service back injury.

The claims file also contains records from a private 
chiropractor from visits in February 2003 to April 2003.  The 
reports of record state that the veteran injured her back in 
the Army in 1978, and diagnose cervical spine, thoracic 
spine, and lumbosacral spine subluxation.  The claims file 
also contains several lay statements indicating that the 
veteran often asks others to "massage and beat the upper 
part of her back between the should[er] blades to get any 
temporary relief."  

The Board finds that the evidence added to the record since 
the last final denial has not been previously submitted to 
agency decisionmakers, and is therefore considered "new."  
Further, when considered in conjunction with the record as a 
whole, this "new" evidence is not cumulative and redundant 
of the evidence of record at the time of the January 1985 
rating decision.  The Board also finds that the evidence 
added to the record since the last final denial reveals 
reports of current back diagnoses, and therefore relates to 
an unestablished fact necessary to substantiate the claim 
(i.e. current chronic disability).  As such, the Board finds 
that the newly submitted evidence raises a reasonable 
possibility of substantiating the claim for service 
connection for a back disability, as required by 38 C.F.R. 
§ 3.156(a).  

In view of the foregoing, as new and material evidence has 
been received, the claim for service connection for a back 
disability is reopened.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for a back disability 
is granted.


REMAND

As noted above, the Board finds that the evidence added to 
the record since the last final denial of the veteran's claim 
for service connection for a back disability raises a 
reasonable possibility of substantiating the claim because 
the additional evidence relates to an element of a service 
connection claim that was missing at the time of the prior 
final denial (i.e. current disability).  As such, the claim 
is reopened.  However, the Board finds that additional 
development of the evidence is necessary prior to appellate 
consideration of the reopened claim for service connection 
for a back disability. 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  The Board notes 
that the record reflects complaints and treatment for muscle 
strain in service.  The record also contains diagnoses of 
current back disability.  However, the veteran is still 
missing the third element of a service connection claim-
medical evidence of a nexus between the current disability 
and the in-service back treatment and complaints of pain.  A 
VA examination to obtain the current nature and etiology of 
all current back disability would be useful in adjudicating 
the appeal.

Additionally, the RO must be afforded the opportunity to 
consider the reopened claim prior to appellate consideration.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In view of the foregoing, the case is hereby remanded for the 
following action:  

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of all current back 
disabilities.  Include documentation in 
the claims folder that notice of the 
scheduled examination was sent to the 
veteran's most recent address of record.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All indicated test 
should be performed.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or better) that 
any current back disability is 
etiologically related to any back 
complaints and/or findings in service, to 
include muscle strain.  The rationale for 
the opinion provided should be set forth.

2.  Thereafter, the RO should adjudicate 
the reopened claim of entitlement to 
service connection for a back disability.  
If the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that a failure to report for a 
scheduled examination without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


